PER CURIAM.
Appellant applied for a continuance of the trial in a personal injury action because a key witness had been subpoenaed and failed to appear. Critical to the disposition of the appeal is a showing in the record that the witness was in fact served with a witness subpoena. Such subpoena and return of service is not in our appellate record and, hence, we are unable to determine that the trial court actually abused its discretion in denying appellant’s request for a continuance. The duty of affirmatively demonstrating error is upon the aggrieved party, the appellant. City of North Miami v. Benjamin, Fla.App.1961, 128 So.2d 753. Likewise, it is his duty to perfect the appellate record. Latin American Benefit Center, Inc. v. Johstoneaux, Fla.App.1972, 257 So.2d 86; Gulf Heating & Refrigeration Co. v. Iowa Mutual Ins. Co., Fla.1966, 193 So.2d 4.
Affirmed.
WALDEN and MAGER, JJ„ and WARREN, LAMAR, Associate Judge, concur.